[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Steele v. Harris, Slip Opinion No. 2020-Ohio-5480.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2020-OHIO-5480
              STEELE, APPELLANT, v. HARRIS, WARDEN, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Steele v. Harris, Slip Opinion No. 2020-Ohio-5480.]
Habeas corpus—Inmate has not alleged deviation from jurisdictional requirements
        in his case and therefore has failed to state claim cognizable in habeas—
        Court of appeals’ dismissal of petition affirmed.
  (No. 2020-0151—Submitted August 18, 2020—Decided December 2, 2020.)
   APPEAL from the Court of Appeals for Trumbull County, No. 2019-T-0066,
                                   2019-Ohio-4839.
                                  ________________
        Per Curiam.
        {¶ 1} Appellant, Sean M. Steele, an inmate at the Trumbull Correctional
Institution, appeals the judgment of the Eleventh District Court of Appeals
dismissing his petition for a writ of habeas corpus. We affirm.
                             SUPREME COURT OF OHIO




                                    Background
       {¶ 2} In September 1999, Steele was charged with two counts of aggravated
murder in Franklin County Juvenile Court. Steele was 15 years old at the time of
the offenses. In November 1999, the juvenile court continued the case for an
amenability hearing after finding probable cause to believe that Steele committed
the offenses. Following an amenability hearing held in December 1999, the
juvenile court determined that Steele was not amenable to rehabilitation as a
juvenile and that the safety of the community may require Steele’s incarceration
beyond the age of majority. Therefore, the court transferred the case to the general
division of the common pleas court (“adult court”).
       {¶ 3} After the transfer, Steele was indicted in adult court on four counts of
aggravated murder. He was acquitted of those charges but convicted of two counts
of murder, a lesser included offense. The trial court sentenced Steele to an
aggregate prison term of 30 years to life.
       {¶ 4} On September 24, 2019, Steele filed a petition for a writ of habeas
corpus against Warden Brandeshawn Harris in the Eleventh District Court of
Appeals. Steele alleged that his transfer from juvenile court to adult court was void
and that therefore, the resulting convictions were also void, under three theories.
       {¶ 5} First, Steele asserted that the juvenile court could not assess whether
he was amenable to rehabilitation until it first undertook efforts at rehabilitation.
Therefore, according to Steele, the juvenile court failed to satisfy the preconditions
for the adult court to obtain lawful jurisdiction. Second, Steele cited Apprendi v.
New Jersey, 530 U.S. 466, 490, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000), in which
the United States Supreme Court held that any fact that increases the penalty for a
crime beyond the prescribed statutory maximum, other than the fact of a prior
conviction, must be submitted to a jury and proved beyond a reasonable doubt.
Steele claimed that transferring a case from juvenile court serves to increase the
maximum penalty (because the maximum penalty in juvenile court is commitment




                                             2
                                 January Term, 2020




to the Department of Youth Services until the age of 21) and that the facts relevant
to the transfer decision therefore should have been submitted to a jury. Third,
Steele argued that transferring a juvenile to adult court creates a presumption of
guilt, in violation of the Fourteenth Amendment to the United States Constitution.
        {¶ 6} In November 2019, the court of appeals granted Harris’s motion for
summary judgment. The court noted that Steele had unsuccessfully challenged the
bindover decision in his first direct appeal, and it therefore held that his habeas
petition was barred by res judicata. 2019-Ohio-4839, ¶ 6, 19. In addition, the court
of appeals rejected Steele’s three theories on the merits. Id. at ¶ 20-22.
        {¶ 7} Steele filed a motion for reconsideration, which the court of appeals
denied. Steele then appealed to this court.
                                    Legal analysis
                                  Standard of review
        {¶ 8} This court reviews de novo a decision granting summary judgment in
a habeas corpus case. State ex rel. Shafer v. Wainwright, 156 Ohio St. 3d 559, 2019-
Ohio-1828, 130 N.E.3d 268, ¶ 7. However, before we review the court of appeals’
application of res judicata, which is a merits decision, we will consider whether the
petition states a claim within our jurisdiction in the first place.
                                 Statutory framework
        {¶ 9} A “delinquent” child is one who violates any federal or state law or
ordinance of a political subdivision, other than a juvenile traffic offender, if the act
would be an offense if committed by an adult.              R.C. 2151.011(B)(12) and
2152.02(E)(1). The juvenile court has exclusive original jurisdiction concerning
any child alleged to be a delinquent child. R.C. 2151.23(A)(1); In re M.P., 124
Ohio St. 3d 445, 2010-Ohio-559, 923 N.E.2d 584, ¶ 11. Thus, when a child is
arrested for a felony or misdemeanor, proceedings regarding the child must initially
be held in the juvenile court. R.C. 2152.03.




                                           3
                                 SUPREME COURT OF OHIO




        {¶ 10} If a child is old enough and is alleged to have committed an act that
would be a felony if committed by an adult, the juvenile court may transfer its
jurisdiction to the appropriate adult court for criminal prosecution (“a discretionary
transfer”) or may be required to transfer jurisdiction (“a mandatory transfer”).1
Whether an alleged offender is subject to mandatory or discretionary transfer
depends on such factors as the nature of the offense, the age of the child, and the
child’s prior criminal history, if any. See R.C. 2152.12(A) and (B). These transfers
occur through a statutory process that “is generally referred to as a bindover
procedure.” State v. Wilson, 73 Ohio St. 3d 40, 43, 652 N.E.2d 196 (1995).
        {¶ 11} If a child appears to be eligible for mandatory transfer, the juvenile
court must conduct a hearing to determine whether the child meets the eligibility
criteria and whether there is probable cause to believe that the child committed the
act charged.      R.C. 2152.12(A)(1); Juv.R. 30(A).               But when considering a
discretionary transfer, in addition to determining eligibility and probable cause, the
juvenile court must determine whether the child is “amenable to care or
rehabilitation within the juvenile system” and whether “the safety of the community
may require that the child be subject to adult sanctions.” R.C. 2152.12(B)(3). Thus,
a discretionary transfer “allows judges the discretion to transfer or bind over to
adult court certain juveniles who do not appear to be amenable to care or
rehabilitation within the juvenile system or appear to be a threat to public safety.”
State v. Hanning, 89 Ohio St. 3d 86, 90, 728 N.E.2d 1059 (2000). Before ordering
a discretionary transfer, the juvenile court must conduct an amenability hearing.
State v. D.W., 133 Ohio St. 3d 434, 2012-Ohio-4544, 978 N.E.2d 894, ¶ 10-12; R.C.
2152.12(B). In addition, before ordering the transfer, the juvenile court must order


1. R.C. 2152.02(C)(1) defines “child” as a person under the age of 18. In general, the minimum age
for mandatory transfer is 16, R.C. 2152.10(A)(1)(a) and (A)(2), and the minimum age to be eligible
for a discretionary transfer is 14, R.C. 2152.10(B). However, different age limits apply when the
alleged offense is aggravated murder, murder, attempted aggravated murder, or attempted murder.
See R.C. 2152.12(A)(1)(a).




                                                4
                                 January Term, 2020




an investigation into the child’s social history, education, family situation, and “any
other factor bearing on whether the child is amenable to juvenile rehabilitation.”
R.C. 2152.12(C).
       {¶ 12} An alleged child offender shall not be tried as an adult for a juvenile
offense unless the person has been transferred pursuant to these statutory bindover
procedures (or if the person was over the age of 21 when apprehended or taken into
custody). R.C. 2152.12(H). Such a transfer “abates the jurisdiction of the juvenile
court with respect to the delinquent acts alleged in the complaint,” so that all further
proceedings relating to the charged act must be discontinued in the juvenile court,
and “the case then shall be within the jurisdiction of the court to which it is
transferred.” R.C. 2152.12(I).
        Steele’s petition fails to state a claim cognizable in habeas corpus
       {¶ 13} To be entitled to a writ of habeas corpus, a petitioner must show that
he is being unlawfully restrained of his liberty and that he is entitled to immediate
release from prison or confinement. R.C. 2725.01; State ex rel. Cannon v. Mohr,
155 Ohio St. 3d 213, 2018-Ohio-4184, 120 N.E.3d 776, ¶ 10. Habeas corpus is
generally available only when the petitioner’s maximum sentence has expired and
he is being held unlawfully. Heddleston v. Mack, 84 Ohio St. 3d 213, 214, 702
N.E.2d 1198 (1998). And in those circumstances, the writ is not available when
there is an adequate remedy in the ordinary course of the law. Billiter v. Banks,
135 Ohio St. 3d 426, 2013-Ohio-1719, 988 N.E.2d 556, ¶ 8. “However, there is a
limited exception to the adequate-remedy requirement: ‘when a court’s judgment
is void because it lacked jurisdiction, habeas is still an appropriate remedy despite
the availability of appeal.’ ” Leyman v. Bradshaw, 146 Ohio St. 3d 522, 2016-Ohio-
1093, 59 N.E.3d 1236, ¶ 9, quoting Gaskins v. Shiplevy, 74 Ohio St. 3d 149, 151,
656 N.E.2d 1282 (1995).
       {¶ 14} Steele’s habeas petition is premised on the latter theory. At one time,
if a juvenile court failed to comply with the mandatory requirements of the bindover




                                           5
                             SUPREME COURT OF OHIO




statute, its purported transfer of the case to adult court was ineffective and any
judgment issued by the transferee court was void. Johnson v. Timmerman-Cooper,
93 Ohio St. 3d 614, 617, 752 N.E.2d 1153 (2001). And in such cases, the defendant
could challenge in habeas a conviction following an improper transfer. Gaskins at
151.
        {¶ 15} However, we recently overruled Gaskins in part in Smith v. May, 159
Ohio St. 3d 106, 2020-Ohio-61, 148 N.E.3d 542. Whereas we had held in Gaskins
that any deviation from the statutory bindover procedure could create a valid habeas
corpus claim, we held in Smith that “[d]eviation from a bindover procedure gives
rise to a potentially valid habeas claim only if the applicable statute clearly makes
the procedure a prerequisite to the transfer of subject-matter jurisdiction to an adult
court.” Id. at ¶ 29. Thus, we made clear in Smith that only a jurisdictional defect
would be potentially cognizable in habeas corpus. The question is whether the
procedural requirement “clearly establishes a barrier to the transfer of jurisdiction.”
Id. at ¶ 32.
        {¶ 16} Applying the Smith standard to Steele’s three theories shows that he
has failed to state a claim cognizable in habeas. He does not allege any deviations
from jurisdictional requirements in his particular case. Rather, he challenges the
constitutionality of the statutory scheme itself.
        {¶ 17} Under Steele’s first theory, he contends that the Ohio Constitution
and Revised Code “categorically require juvenile courts to first provide children
with care and rehabilitation before they may even consider whether children are
amendable thereto.” In other words, Steele is asserting that a juvenile court may
never bind over a first-time offender to adult court, for any offense. He draws this
conclusion from the “purposes” and implications of the statute, not from any
language in the statute. But he has not alleged that the juvenile-court judge deviated
from a particular jurisdictional requirement in his case, which is a prerequisite for
a habeas challenge under Smith.




                                           6
                                    January Term, 2020




       {¶ 18} Likewise, in his second theory, he claims that under the Constitution
and Apprendi, 530 U.S. at 490, 120 S. Ct. 2348, 147 L. Ed. 2d 435, a jury must make
the determinations required by R.C. 2152.12(B)(3), even though the statute does
not provide for a jury. And his third premise—that the entire transfer system creates
an unconstitutional presumption of guilt—is a challenge to the system itself, not a
claim of a jurisdictional defect.
       {¶ 19} Based on our decision in Smith, we conclude that Steele has failed
to state a claim cognizable in habeas corpus. It is well established that habeas
corpus will not lie to challenge the constitutionality of a statute under which the
defendant was convicted, so long as the court in which the defendant was convicted
had jurisdiction to determine the constitutional question (in which case, the
defendant has or had an adequate remedy by way of appeal). Fortune v. Reshetylo,
33 Ohio St. 2d 22, 26, 294 N.E.2d 880 (1973).
       {¶ 20} For these reasons, we affirm the dismissal of Steele’s habeas corpus
petition. Given our disposition of his petition, it is unnecessary for us to consider
the remaining legal arguments presented in Steele’s petition and merit brief.
                                                                Judgment affirmed.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                                _________________
       Timothy Young, Ohio Public Defender, and Timothy B. Hackett, Assistant
Public Defender, for appellant.
       Dave Yost, Attorney General, and Stephanie L. Watson, Assistant Attorney
General, for appellee.
                                _________________




                                            7